                                                     Case 19-12369-KBO       Doc 19-1       Filed 07/01/20   Page 1 of 6


                                                                                Claim Register
                                                                                In re Dura G.P.
                                                                              Case No. 19-12369
                                                                                   Current General                                  Current 503(b)(9)
                                                                                                   Current Priority Current Secured                    Current Admin    Total Current
              Creditor Name and Address           Claim No. Claim Date   Debtor    Unsecured Claim                                   Admin Priority
                                                                                                    Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                       Amount                                           Amount
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                 8      10/30/2019 Dura G.P.           $8,931.14                                                                         $8,931.14
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                 195     12/12/2019 Dura G.P.           $1,684.80                                                                         $1,684.80
APERAM STAINLESS SERVICE & SOLUTIONS USA, LLC
6775 CENTER DR.
STERLING HEIGHTS, MI 48312                          306     12/20/2019 Dura G.P.        $143,013.99                                                                       $143,013.99
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                          319     12/23/2019 Dura G.P.        $504,439.85                                      $505,015.17                     $1,009,455.02
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             330     12/23/2019 Dura G.P.         $70,733.54                                      $287,065.88                      $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                             331     12/23/2019 Dura G.P.         $70,733.54                                      $287,065.88                      $357,799.42
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                               366     12/26/2019 Dura G.P.           $1,143.51                                                                         $1,143.51
PROGRESSIVE FINISHES, INC.
501 INDUSTRIAL ROAD
ALABASTER, AL 35007                                 368     12/27/2019 Dura G.P.                 $0.00                                                                           $0.00
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                               371     12/26/2019 Dura G.P.           $8,649.33                                                                         $8,649.33
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                   393     12/30/2019 Dura G.P.         $11,545.56                                                                         $11,545.56



                                                                                   Page 1 of 6
                                                                      Case 19-12369-KBO         Doc 19-1       Filed 07/01/20   Page 2 of 6


                                                                                                  Claim Register
                                                                                                  In re Dura G.P.
                                                                                                Case No. 19-12369
                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                      Current Priority Current Secured                    Current Admin    Total Current
                  Creditor Name and Address                        Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                       Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                          Amount                                           Amount
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                                 398     12/27/2019 Dura G.P.                                           $25,000.00                                         $25,000.00
MEYER LABORATORY, INC
2401 NW JEFFERSON ST
BLUE SPRINGS, MO 64051                                               422     12/30/2019 Dura G.P.                           $1,399.32                                                           $1,399.32
MOVEMENT SEARCH LLC.
20 W. WASHINGTON ST.
SUITE 14
CLARKSTON, MI 48346                                                  438     12/30/2019 Dura G.P.           $22,000.00                                                                         $22,000.00
Complete Prototype Services c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                   505      1/2/2020    Dura G.P.         $47,565.00                                                                         $47,565.00
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                   510      1/2/2020    Dura G.P.           $1,409.60                                         $870.50                         $2,280.10
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                   511      1/2/2020    Dura G.P.           $1,409.60                                         $870.50                         $2,280.10
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 533      1/3/2020    Dura G.P.      $1,212,716.19                                                                      $1,212,716.19
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 534      1/3/2020    Dura G.P.        $637,280.02                                                                       $637,280.02
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                                    539      1/3/2020    Dura G.P.         $10,789.00                                                                         $10,789.00
Plast O Foam, Llc c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                                   557      1/3/2020    Dura G.P.           $1,678.70                                       $2,669.91                         $4,348.61
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                           574      1/3/2020    Dura G.P.        $396,092.55                                       $43,456.85                      $439,549.40

                                                                                                      Page 2 of 6
                                               Case 19-12369-KBO         Doc 19-1       Filed 07/01/20   Page 3 of 6


                                                                           Claim Register
                                                                           In re Dura G.P.
                                                                         Case No. 19-12369
                                                                               Current General                                  Current 503(b)(9)
                                                                                               Current Priority Current Secured                    Current Admin    Total Current
                Creditor Name and Address   Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                   Amount                                           Amount
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                         593      1/3/2020    Dura G.P.         $67,762.80                                        $8,895.36                        $76,658.16
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   618      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   620      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                             647      1/6/2020    Dura G.P.        $186,675.74                                                                       $186,675.74
HIBSHMAN SCREW MACHINE PROD
P.O. BOX 138
UNION, MI 49130-0138                          653      1/6/2020    Dura G.P.           $1,784.76                                                                         $1,784.76
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   660      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                   663      1/3/2020    Dura G.P.                 $0.00                        $0.00                             $0.00            $0.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          695      1/6/2020    Dura G.P.                                              $0.00                        $50,000.00       $50,000.00




                                                                               Page 3 of 6
                                                        Case 19-12369-KBO         Doc 19-1       Filed 07/01/20   Page 4 of 6


                                                                                    Claim Register
                                                                                    In re Dura G.P.
                                                                                  Case No. 19-12369
                                                                                        Current General                                  Current 503(b)(9)
                                                                                                        Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address           Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                         Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                            Amount                                           Amount
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   727      1/6/2020    Dura G.P.                                              $0.00                                              $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  735      1/6/2020    Dura G.P.                                              $0.00                                              $0.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                                   744      1/6/2020    Dura G.P.                                              $0.00                        $50,000.00       $50,000.00
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       757      1/6/2020    Dura G.P.                                                          $44,717.78                        $44,717.78
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   768      1/6/2020    Dura G.P.      $1,484,996.56                                                                      $1,484,996.56
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              782      1/6/2020    Dura G.P.        $279,618.55                                                                       $279,618.55
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       793      1/6/2020    Dura G.P.        $148,433.12                                                                       $148,433.12
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    794      1/6/2020    Dura G.P.         $19,643.70                                                                         $19,643.70


                                                                                        Page 4 of 6
                                                                  Case 19-12369-KBO         Doc 19-1       Filed 07/01/20   Page 5 of 6


                                                                                              Claim Register
                                                                                              In re Dura G.P.
                                                                                            Case No. 19-12369
                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                     Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                      Amount                                           Amount
KELLER USA INC
2168 CAROLINA PLACE DR
FORT MILL, SC 29708                                              797      1/6/2020    Dura G.P.         $12,623.91                                                                          $12,623.91
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              809      1/6/2020    Dura G.P.           $2,755.80                                                        $5,511.60         $8,267.40
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              810      1/6/2020    Dura G.P.         $24,653.00                                                                          $24,653.00
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                              813      1/6/2020    Dura G.P.           $6,190.49                                                                          $6,190.49
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              814      1/6/2020    Dura G.P.        $120,331.60                                                                        $120,331.60
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              823      1/6/2020    Dura G.P.           $3,325.00                                                                          $3,325.00
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              847      1/6/2020    Dura G.P.           $2,794.11                                       $1,000.84                          $3,794.95
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              850      1/6/2020    Dura G.P.           $7,789.34                                                                          $7,789.34
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              853      1/6/2020    Dura G.P.           $5,750.00                                                                          $5,750.00
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               860      1/6/2020    Dura G.P.                 $0.00              $105,811,286.74                                     $105,811,286.74




                                                                                                  Page 5 of 6
                                                                Case 19-12369-KBO         Doc 19-1       Filed 07/01/20   Page 6 of 6


                                                                                            Claim Register
                                                                                            In re Dura G.P.
                                                                                          Case No. 19-12369
                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin    Total Current
                 Creditor Name and Address                   Claim No. Claim Date    Debtor     Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount   Claim Amount
                                                                                                    Amount                                           Amount
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            874      1/6/2020    Dura G.P.            $690.00                                                                           $690.00
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            880      1/6/2020    Dura G.P.         $24,127.38                                                                         $24,127.38
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            891      1/6/2020    Dura G.P.            $897.50                                                                           $897.50
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            905      1/6/2020    Dura G.P.        $148,042.54                                       $14,996.10                      $163,038.64
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            906      1/6/2020    Dura G.P.            $656.92                                                                           $656.92
THULE INC
42 SILVERMINE ROAD
SEYMOUR, CT 06483                                              939      1/8/2020    Dura G.P.        $327,079.08                                       $12,995.12                      $340,074.20
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                                      988     1/24/2020 Dura G.P.           $299,368.55                                                                       $299,368.55
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                                1013    2/19/2020 Dura G.P.            $36,016.51      $2,414.96                                                          $38,431.47
Lawrence County Advocate
P.O. Box 308
Lawrenceburg, TN 38464                                         1042     5/4/2020    Dura G.P.           $3,890.63                                                                         $3,890.63




                                                                                                Page 6 of 6
